Citation Nr: 0707445	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-13 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to service-connected disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture to the distal left fibula.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The veteran's January 2001 VA Form 21-4138, Statement in 
Support of Claim, contained a request to reopen a claim for 
service connection for right leg and left ankle.  The RO 
adjudicated the veteran's claim as a reopened claim for 
peripheral neuropathy of the right lower extremity and denied 
reopening the claim based on the fact that the veteran had 
not submitted new and material evidence.  The Board notes, 
however, that a claim for service connection for peripheral 
neuropathy of the right lower extremity was not finally 
adjudicated by the RO; instead, peripheral neuropathy of the 
right lower extremity was noted as 20 percent disabling for 
the purposes of determining whether the veteran was entitled 
to special monthly pension.  Thus, a claim for service 
connection for peripheral neuropathy is a new claim and not a 
reopened claim; and has been recharacterized as such above. 

The Board also notes that in the veteran's May 2002 VA Form 
21-4138 the veteran stated that he felt that the left leg was 
causing the right leg to go bad because of the way he was 
walking; and on a February 2003 VA Form 9, the veteran stated 
that his left ankle gave out which caused him to fall and 
cause damage to the right leg.  While the Board finds these 
statements vague, it appears that the veteran was making a 
claim for service connection for a right leg injury as 
secondary to service-connected disability.  

Service connection for fracture of the right femur as 
secondary to service connected left leg condition was 
previously adjudicated in April 1985.  The April 1985 
decision noted that the veteran alleged that he broke his 
right hip and crushed his right leg as a result of his left 
leg condition.  In a December 1994 rating decision, the RO 
denied reopening a claim for service connection for a right 
leg condition on the basis that the veteran had not submitted 
new and material evidence.  In a September 1996 rating 
decision, the RO denied service connection for a right ankle 
fracture as secondary to service-connected left ankle 
fracture.  In that decision, the RO noted that the veteran's 
claim was that his weak left ankle "gave out on him" 
resulting in a fracture of his right ankle.        

Thus, the Board finds that the veteran's May 2002 VA Form 21-
4138 includes a request to reopen his claim for a right 
leg/ankle injury as secondary to service connected 
disability.  As such, this claim is referred to the RO for 
appropriate action. 

The issues of entitlement to service connection for 
peripheral neuropathy of the right lower extremity and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's residuals of a fracture of the left distal 
fibula are manifested by no more than moderate limitation of 
motion of the left ankle.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left distal fibula are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262-5271 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in March 2006 and July 2006 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Both letters advised the veteran of how VA 
determines disability ratings and assigns effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
these letters were not sent prior to initial adjudication of 
the veteran's claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice, and allowed 
sufficient time to submit additional evidence and argument 
prior to certification of his appeal to the Board.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2006 letter told him to provide any relevant 
evidence in his possession. See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).     

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded a VA examination in January 
2003. 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The January 
2003 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

By rating decision in March 1976, service connection for a 
fracture of the distal end of the left fibula was granted 
with a noncompensable evaluation effective from March 20, 
1975.  This disability evaluation was subsequently increased 
to 10 percent, effective from March 7, 1990.

The veteran asserts that he is entitled to a higher rating 
for his service-connected left leg disability, currently 
evaluated as 10 percent disabling.  In this case, the RO 
evaluated the veteran's service-connected disability under 
Diagnostic Code 5262- and 5271.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned. 38 C.F.R. § 4.27 (2006).  The 
hyphenated diagnostic code in this case indicates that 
impairment of the fibula is the veteran's left ankle 
underlying disability that is manifested by limited motion.  

Under Diagnostic Code 5271, limited motion of ankle, a 10 
percent rating is warranted for moderate limitation of 
motion, and a 20 percent rating is warranted for marked 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2006).  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

After a review of the evidence, the Board finds that the 
evidence shows that the veteran's service-connected left 
ankle disability results in no more than moderate limitation 
of motion.  The January 2003 VA examination report indicates 
that the veteran was able to dorsiflex the ankle 15 degrees 
and plantar flex the ankle 40 degrees.   

Although the veteran noted in May 2002 that he was on pain 
pills prescribed by the VAMC and that he was told that his 
left leg may have to be amputated if he didn't get any 
feeling in it; current VA and private medical records are 
absent complaints of left ankle pain.  The VA medical records 
do note that the veteran's problems include right hip and 
ankle fracture and that he used crutches to ambulate. In 
addition, a June 2002 private medical record indicates that 
the veteran's lower extremity paresthesias were probably due 
to his degenerative joint disease of the lumbar spine.

Physical examination of the veteran's left ankle in January 
2003 demonstrated no swelling or scarring.  The veteran was 
noted to have good inversion and eversion and 5/5 strength 
during all motions.  He also had good sensation dorsally and 
plantarly.  His dorsalis pedis pulses were 2+ bilaterally, 
and he had 1/4 patellar reflexes bilaterally.  The examiner 
noted that he could not elicit Achilles reflexes bilaterally.  
The examiner noted that the x-ray of left ankle showed a 
healed ankle fracture at the lateral malleolus in good 
alignment and no degenerative changes.

Thus, there is no medical evidence to show that the veteran 
has additional limitation of motion of the left ankle due to 
pain or flare-ups of pain, supported by objective findings, 
to a degree that would support a rating in excess of 10 
percent under Code 5271, nor does the medical evidence show 
that the veteran has excess fatigue, weakness, incoordination 
or any other symptom or sign that results in such additional 
functional impairment. 38 C.F.R. §§ 4.40 and 4.45 (2006); 
DeLuca, 8 Vet. App. at 202 (1995).  

In sum, the Board finds that the veteran's left ankle 
disability is manifested by no more than moderate limitation 
of motion.  

The Board has also considered whether other diagnostic codes 
may afford the veteran a rating in excess of 10 percent under 
38 C.F.R. § 4.71a (2006).  

A 20 percent evaluation is warranted for malunion of the 
tibia or fibula with moderate knee or ankle disability; and a 
30 percent evaluation is warranted if the knee or ankle 
disability is marked.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2006).  There is, however, no medical evidence of 
malunion of the tibia and fibula in this case.  As noted 
above, x-ray of left ankle showed a healed ankle fracture at 
the lateral malleolus in good alignment.  Thus, a rating 
higher than 10 percent for the veteran's left ankle 
disability under Diagnostic Code 5262 is not available.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a.

Other codes that are available for the evaluation of an ankle 
disability include Diagnostic Code 5270 (for ankylosis of the 
entire ankle), Diagnostic Code 5272 (for ankylosis of the 
subastragalar or tarsal joint), Diagnostic Code 5273 (for 
malunion of the os calcis or astragalus), and Diagnostic Code 
5274 (for astragalectomy).  38 C.F.R. § 4.71a.  However, 
these codes are not applicable to this case as there is no 
medical evidence of any of the above medical conditions in 
the record.  

Based on the foregoing, the Board finds that a rating in 
excess of 10 percent is not warranted.

The Board notes that there is no evidence of record that the 
veteran's left ankle disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
left ankle disability.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture to the distal left fibula is denied.


REMAND

With respect to the issue of entitlement to service 
connection for peripheral neuropathy of the right lower 
extremity, as noted above, the Board has determined that this 
is a new claim and not a previously-adjudicated claim.  As 
such, a remand of the claim is necessary to accord the agency 
of original jurisdiction an opportunity to adjudicate the 
issue on a de novo basis.

With respect to the issue of entitlement to TDIU, the Court 
has held that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Entitlement to TDIU 
requires consideration of the effect on employability of all 
service-connected disabilities.  Therefore, the decision on 
the issue of entitlement to service connection for peripheral 
neuropathy of the right lower extremity could have a 
significant impact on the outcome of the veteran's TDIU claim 
and the Board finds this issue to be inextricably 
intertwined.  Thus, adjudication of the TDIU claim will be 
held in abeyance pending further development.

Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
claim of entitlement to service 
connection for peripheral neuropathy of 
the right lower extremity should be 
reviewed on a de novo basis and the issue 
of entitlement to TDIU should be reviewed 
on the basis of any additional evidence.  
If the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


